Citation Nr: 0302803	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, to include the 
issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(2).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1992.  He has been represented throughout his appeal by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
2000, by the Montgomery, Alabama Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for a left knee disorder and entitlement to 
nonservice-connected pension, to include extraschedular 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  The notice of disagreement (NOD) with that 
determination was received in January 2001.  The statement of 
the case (SOC) was issued in February 2001, and the 
substantive appeal was received in March 2001.  

The Board notes that the veteran failed to report for a 
Travel Board hearing scheduled in August 2001 in connection 
with his claim, and he is therefore presumed to have 
withdrawn his hearing request.  See 38 C.F.R. § 20.704(d) 
(2002).  

In the March 2000 rating decision, the RO denied service 
connection for post traumatic stress disorder (PTSD).  In his 
substantive appeal, received in March 2001, the veteran 
expressed disagreement with the denial of service connection 
for PTSD; therefore, the Form 9 was accepted as an NOD to the 
March 2000 decision regarding that issue.  An SOC, addressing 
the denial of service connection for PTSD, was issued in 
April 2001.  However, the record contains no substantive 
appeal with respect to the issue of entitlement to service 
connection for PTSD, and that issue has not been certified 
for appeal.  Therefore, the issue of service connection for 
PTSD is not in appellate status, and the Board has no 
jurisdiction over that matter.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO.  

2.  The veteran, without good cause, failed to report for a 
VA examination in December 2002.  

3.  The medical evidence of record does not establish that 
the veteran has a current left knee disorder that is related 
to his period of active duty.  

4.  The veteran has qualifying active service for pension 
benefits purposes.

5.  Service connection is presently in effect for dry skin, 
rated as noncompensable; the evidence reflects that the 
veteran also has the following nonservice-connected 
disorders: paranoid schizophrenia, 100 percent disabling; a 
left knee disability, rated as 10 percent disabling; status 
post fracture of the right arm, a left ankle condition, 
reconstruction surgery to the right toe, PTSD, fatigue and 
dizziness due to undiagnosed illness, adapting back to 
society, inability to sleep, headaches, muscle pain due to 
undiagnosed illness, neurological symptoms, cardiovascular 
system, weight gain, disability resulting in nausea, 
psychosis, and mild obstructive lung disease, each rated as 
noncompensable.  The veteran's combined disability rating for 
his service-connected and non-service connected disabilities 
is 10 percent.  

5.  The veteran was born in March 1968.  He has completed two 
years of college, and has a certificate in auto mechanics.  
The veteran has not been gainfully employed since March 1992.  

6.  The veteran's disabilities preclude him from engaging in 
all forms of substantially gainful employment consistent with 
his age, education, and work experience.  


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).  

2.  The requirements for a permanent and total disability 
rating for pension purposes have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.340, 4.7, 4.15, 4.16, 4.17 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  

The February 2001 statement of the case provided to both the 
veteran and his representative specifically notified the 
veteran and his representative of the evidence necessary to 
substantiate his claims.  The veteran received further notice 
in letters sent by the Board in December 2002.  Those letters 
essentially informed him that the evidence needed to 
substantiate his claims consisted of VA examinations and 
Social Security records.  He was advised that he was 
responsible for appearing for the examinations, and that VA 
was responsible for scheduling examinations and obtaining the 
records.

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, to the extent possible.  
VA sought and obtained all service medical, and VA treatment 
records.  VA has also obtained all available Social Security 
Administration (SSA) records.  given the opportunity to do 
so, the veteran has identified no additional treatment 
records that have not yet been obtained.

Additionally, as set forth in more detail below, the Board 
attempted to schedule the veteran for medical examinations 
for the purpose of obtaining an opinion as to the etiology of 
any current left knee disorder, and the severity of his 
disabilities.  However, the veteran failed to report for the 
scheduled examination, despite the fact that he apparently 
received notice of the examination, as well as the 
consequences of his failure to report.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id. at 195.  He must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Accordingly, VA fulfilled its duty to 
afford the veteran examinations.

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Since the notice and duty to assist requirements have been 
met, there is no reasonable possibility that additional 
assistance could aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2).  


II.  Service connection for a left knee disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disorder.  

Service medical records are completely silent with respect to 
any complaints or findings of a left knee injury or disorder.  
The veteran has reported that he experienced left knee 
disability in service.  He is competent to report this 
experience.  There is also competent medical evidence of a 
current left knee disability.  VA examinations have yielded 
diagnoses of residuals of a left knee fracture with rod 
fixation.

The crucial question in this case is whether the current left 
knee disability is related to a disease or injury in service.  
The evidence in support of such a connection consists of the 
veteran's suggestions that he has experienced a continuity of 
symptomatology since left knee surgery in service.  

The evidence against his claim consists of the negative 
service medical records, and negative VA treatment records 
for the period prior to 1994.  Other evidence weighing 
against his claim consists of his report during treatment in 
September 1994.  At that time he reported that he had broken 
his leg upon jumping from a moving car in July 1994.  

There is also no competent medical opinion linking the 
current left knee disability to service.  A possible link is 
provided in the report of VA psychiatric treatment dated in 
March 2001.  At that time the examiner reported that the 
veteran had shown "a scar on left knee injured while in the 
service."  On Axis III the examiner listed "H/O surgery 
left knee injury during military."  However, this report is 
of no probative value.  This history is contrary to the 
medical evidence.  It also appears to have been a mere 
recording of what the veteran told the doctor, unenhanced by 
a review of the record.  

Ultimately the evidence linking a current left knee 
disability to service consists of the veteran's belated 
reports made while he was pursuing benefits.  In the Board's 
opinion this evidence is outweighed be the contemporary 
record, and the veteran's statements made prior to his claim 
for benefits.

The Board notes that the veteran was scheduled for a VA 
examination in December 2002 for the purpose of determining 
the etiology of his left knee disability, but he failed to 
appear for the examination.  He has not offered an 
explanation for his failure to appear nor has he requested 
that the examination be rescheduled.  

A VA examination is necessary to determine the etiology of 
the appellant's claimed left knee disability but due to the 
appellant's failure to cooperate, the required examination 
was not performed.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a left knee disorder.  Gilbert, supra.  

III.  Entitlement to nonservice-connected pension benefits.

The basic law referable to VA pension benefits provides that 
a pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521 (West 1991).  

Permanence of a disability and indicates that permanent and 
total disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person, or any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  38 
U.S.C.A. § 1502(a) (West 1991); see also 38 C.F.R. 
§§ 3.340(b), 4.15 (2002).  

In light of this definition of "permanence," there are three 
alternative bases upon which permanent and total disability 
for nonservice-connected pension purposes may be established. 
The first basis is the establishment, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. § 4.15 (2002).  
In other words, each disability is rated under the 
appropriate diagnostic code and then combined to determine if 
the veteran holds a combined 100 percent schedular evaluation 
for pension purposes.  The permanent loss of both hands, of 
both feet, or of one hand and one foot, or the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered for permanent and total 
disability.  38 C.F.R. § 4.15 (2002).  

The second schedular basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (2002).  

Full consideration must be given to unusual physical or 
mental effects in individual cases.  38 C.F.R. § 4.15 (2002).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (2002).  Marginal employment, generally 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, shall generally not be considered substantially 
gainful.  38 C.F.R. § 4.16(a) (2002).  

Even if the ratings for a veteran's disabilities fail to meet 
the first two schedular bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria. If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2002).  

The record reflects that the veteran served over 90 days 
service during the Persian Gulf War era.  Thus, he has met 
the service criteria for nonservice-connected pension.  

The most recent coded rating decision, dated in March 2000, 
lists nonservice-connected disabilities consisting of: a left 
knee disability, rated as 10 percent disabling; status post 
fracture of the right arm, a left ankle condition, 
reconstruction surgery to the right toe, PTSD, fatigue and 
dizziness due to undiagnosed illness, adapting back to 
society, inability to sleep, headaches, muscle pain due to 
undiagnosed illness, neurological symptoms, cardiovascular 
system, weight gain, disability resulting in nausea, 
psychosis, and mild obstructive lung disease, each rated as 
noncompensable.  

The veteran's combined non-service connected disability 
rating was 10 percent.  This combined evaluation, in and of 
itself, is insufficient for consideration for entitlement to 
a VA pension on a schedular basis.  

However, a review of the veteran's medical records reveals 
that his most disabling disability has been a psychiatric 
disorder, variously diagnosed, but mainly as schizophrenia.  
The October 1996 Social Security Administration (SSA) 
decision, shows that for the purposes of receiving SSA 
benefits, the veteran was disabled and unemployable by reason 
of his psychiatric disorder, characterized as paranoid 
schizophrenia.  In that decision it was reported that he had 
not engaged in gainful employment since March 1992.

In June 2001, SSA concluded that, upon reviewing medical 
evidence of record, which were all VA records, medical 
improvement had not occurred.  It was determined that even 
while in regular treatment and in a supportive environment, 
the veteran was not functioning in a manner most people would 
consider normal.  

While VA is not bound by SSA decisions with regard to a 
veteran's claim for pension benefits, the supporting medical 
evidence for the SSA decision is relevant to the veteran's VA 
claim for nonservice-connected pension benefits.  

Significantly, medical evidence of record dated from 1992 
through 2001 reflects that the veteran received 
hospitalization, clinical evaluation and treatment for 
several disabilities, including a left knee disorder, a lung 
disease, and psychiatric disorder variously diagnosed.  

On evaluation for SSA in October 1996, he was found to have 
extreme restrictions in activities of daily living, extreme 
difficulties in maintaining social functioning, and frequent 
deficiencies in concentration persistence or pace resulting 
in failure to complete tasks in a timely manner.  In addition 
he had had two episodes of deterioration or decompensation in 
work or worklike settings.

During an evaluation in June 2001, SSA noted that even at 
base line, the veteran maintained affective acceleration, 
delusional phenomena, interrupted sleep, and fragmentation of 
personal and social skills.  It was noted that while current 
medical records indicated that the veteran's psychiatric 
disorder was stable, he sometimes got nervous around family 
and friends.  He was not involved in any social groups or 
outside activities.  He had mood swings, and was sometimes 
violent.  He had trouble following instruction and finishing 
things if he did not take his medications.  It was further 
noted that he had unusual behavior and got mad at people for 
no reason.  Therefore, it was concluded that medical 
improvement had not occurred.  

Some of the treatment records show that the veteran has been 
assigned global assessment of function scores indicative of 
only mild or moderate disability.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2002).

After careful review of the record, the Board notes that 
while the veteran suffers from various disabilities, the 
disability which causes the most significant impairment is 
his psychiatric disorder, schizophrenia, paranoid type, which 
is ratable under 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 
9203 (2002).  

A 10 percent disability rating is for assignment when there 
is occupational and social impairment due to mild or 
transient symptoms, which decrease work efficiency and the 
ability to perform occupational tasks only during times of 
stress, or when symptoms are controlled by continuous 
medication.  A 30 percent disability rating is for assignment 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Codes 9433, 
9440.  

The evidence shows that the veteran has not maintained 
gainful employment for many years.  SSA records show that 
this inability has been attributed to his psychiatric 
disability.  These records as well as VA treatment records 
show little social interaction.  The Board concludes that the 
evidence shows total occupational and social impairment as a 
result of the psychiatric disability.  Therefore, a 100 
percent evaluation is warranted.

A remaining question is whether the disability is permanent.  
The record shows that there has been no improvement despite 
medication and other treatment, and that the impairment has 
been present for many years.  Accordingly, the Board finds 
that the disability is permanent.

In consideration of the veteran's education, occupational 
background, and related factors, the Board concludes that the 
evidence is at least in equipoise as to whether the veteran 
is entitled to a permanent and total disability evaluation 
for pension purposes.  Accordingly, resolving doubt in the 
veteran's favor as required by the regulations, the Board 
finds that the veteran is entitled to a permanent and total 
disability evaluation for pension purposes.  


ORDER

Service connection for a left knee disability is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

